﻿
I warmly congratulate Mr. Caputo of Argentina on his election to the important post of President of this General Assembly. Our two countries share important objectives in relation to Antarctica and the liberalization of trade in agricultural products. I also acknowledge the courageous role he personally has played in the consolidation of constitutional democracy in Argentina. It is a great pleasure, therefore, to see him presiding over our deliberations at this particularly auspicious time for the United Nations. 
This year of 1988 is not only a special one for Australia, marking our bicentenary, but also for the United Nations, marking as it does the fortieth anniversary of the? Universal Declaration of Human Rights, a landmark in the struggle of the international community to guarantee individual rights for all people. Not entirely coincidentally, it is also the fortieth anniversary of the presidency of this Assembly of one of the founding fathers of the United Nations, and one of its strongest voices on behalf of the small and middle Powers, Herbert Vere Evatt, then Foreign Minister of Australia, who worked strenuously for, and announced during his presidency, the adoption by the General Assembly of the Universal Declaration of Human Rights.
In preparing to address this Assembly for the first time, I turned for a little encouragement to the wisdom and writing of my distinguished Labour Government predecessor, and I was not disappointed. A very great deal that Mr. Evatt did and thought, and that was important to him, stands the test of those 40 years. Twice in his lifetime Mr. Evatt had seen the world tear itself apart. In the First World War both his brothers were killed. He had seen the League of Nations collapse into impotence and irrelevance. In the Second World War he had been Foreign Minister when Australia was in grave peril. To him, therefore# the introduction to the Charter - "We, the people of the United Nations, determined to save succeeding generations from the scourge of war" - was not just a resounding piece of rhetoric but a commitment born of despair and necessity.
Fortunately, we have all been spared a third world war since then but this period has seen, tragedy and suffering wrought on our fellow human beings by a continuous epidemic of conflicts - both regional and internal - which have blotted the world's landscape. We have seen the return of chemical weapons. War has filled the refugee camps of the world. Violence has been father to suffering poverty and homelessness, on a scale that indicts us all.
The United Nations has performed indispensable work in dealing with the tragic consequences of these conflicts  but the sad reality is that for most of the past four decades it has largely been blocked from performing the task for which it was pre-eminently created, the peaceful resolution of conflict itself. So it is with a profound sense of hope for the future that we look back over the past 18 months. From southern Africa to the Western Sahara, through the Middle East, the Mediterranean, across to Afghanistan and Cambodia, we see the United Nations, led by its Secretary-General, at last bringing to bear the collective will and commitment of the nations of the world.
The Secretary-General and the United Nations peace-keeping forces thoroughly deserve their award of this year's Nobel Peace Prize. The Prize is a very timely, recognition of the commitment that this Organization must continue to assert: that deep-seated and genuine differences must be resolved without blood and agony for ordinary men and women caught up in conflicts not of their own making.
In Afghanistan, despite many problems, the Geneva Agreements are holding. The Soviet Union has met the target for the withdraw of 50 per cent of its forces, and we urge that it maintain the agreed target of the complete withdrawal. Withdrawal will provide the conditions for the essential next step of allowing the people of Afghanistan to decide for themselves the form of government. The international community has a responsibility, through the United Nations, to assist in the reconstruction of that land devastated by invasion and war and to help provide for the millions of refugees it has created.
We have all greeted with immense relief the cease-fire between Iran and Iraq, another extraordinary achievement of the United Nations. But we are deeply concerned that, although the fighting has stopped, there has been little apparent progress in talks between Iran and Iraq under the auspices of the Secretary-General. Australia urges both countries to bring about an enduring peace, in accordance with Security Council resolution 598 (1987),
In southern Africa there is a distinct prospect that independence for Namibia is at hand but it is still only a prospect. As a traditional supporter of the United Nations peace-keeping activities, Australia reconfirms its willingness to participate in the United Nations Transition Assistance Group for Namibia,
Australia also fully supports the efforts of the Secretary-General towards resolving the conflict in Western Sahara. In recent weeks, the most promising meetings in many years have occurred between the President of Cyprus and the leader of the Turkish Cypriot community, again under the auspices of the Secretary-General,
There have also been encouraging signs in my own region. My visit to New Caledonia three weeks ago and my discussions there with all major parties confirm that the process set in train by the Matignon and Oudinot accords not only is workable but has generated a whole new spirit of reconciliation and optimism. The process to which the Rocard Government and all the major groups in New Caledonia have committed themselves has Australia's support and that of the South Pacific Forum. We in the South Pacific share with France a determination to assist the peaceful evolution of New Caledonia to self-determination in a way which ensures that the legitimate interests of all the people of New Caledonia, including its indigenous Melanesian population, are fully protected, and their aspirations are given a chance to be realized.
Once again, after many years, Korea is on the agenda of the General Assembly - but for the first time as a single item. Australia heartily endorses the common goal of this new item peace, reconciliation and dialogue in the Korean peninsula. Australia finds encouraging the recent willingness by both South and North Korea to consider resuming dialogue. We believe there is now a real opportunity to bring to an end 35 years of confrontation.
There have also been important recent developments relating to the conflict in Cambodia. Talks are taking place among the concerned parties. The Jakarta Informal Meeting, ably presided over by Indonesian Foreign Minister Alatas, realistically noted that a solution would require not only the withdrawal of Vietnamese military forces but also the prevention of the return of the genocidal policies and practices of Pol Pot and the Khmer Rouge. The Association of South-East Asian Nations (ASEAN) draft resolution this year makes that point, and we welcome that statement.
There remain, regrettably, a number of regional conflicts and tensions where there has been less progress.
Australia is especially concerned about the seemingly intractable nature of the Arab-Israeli dispute. Australia's commitment to the State of Israel is firm; it may be traced back to Mr. Evatt's time and it has not wavered since. The right of Israel to exist within secure and recognized boundaries is and must remain an indispensable condition of peace. It is from this firm basis of commitment and friendship to Israel that we say that peace and justice for Israel will be found only when there is also peace and justice for the Palestinians. 

The right of self-determination for the Palestinian people, including, if they so choose, the possibility of an independent Palestinian State, must be recognized. Israel's friends can only view with concern the continued occupation of the West Bank and Gaza. Recent events there put at stake its reputation and future as a liberal democratic State and risk increasing isolation from traditional friends and supporters, like ourselves, who place priority on respect for democratic ideals and fundamental human rights.
It is also time for the Palestinians to take historic decisions regarding their relations with Israel. The Palestine Liberation Organization must reject, unequivocally, the use of terror, accept the process of negotiation and be prepared, clearly and without equivocation, to recognize Israel; To be durable, any negotiated settlement must take account of the legitimate interests also of the Syrian Arab Republic, Jordan, Lebanon and other countries of the region.
In Burma we have witnessed tragic loss of life as the Burmese people have struggled for their political and economic rights. The Burmese people have our deepest sympathy, and I offer to them Australia's support in the period of reconstruction and reconciliation which must follow the resolution of the current crisis.
While there is much still to be done, recent events do hold out prospects for peace that only a few years ago would have been thought of as naive fantasy. Who among us two years ago - even one year ago - would have envisaged, for example, that President Reagan would be able to stand before us at this time and say that in many regional conflicts the Soviet Union had shown a "spirit of constructive realism"? The United Nations itself has been a crucial contributor to the improved East-West atmosphere. The United Nations needs the great Powers, but the great Powers also need the United Nations. There is a wide and growing agenda of issues that cannot be resolved by the great Powers acting unilaterally or bilaterally. The great Powers, alone or together, can hamstring the United Nations; but, alone or together, they cannot by themselves make it work. An effective United Nations requires the collective will and commitment of the whole international community. It is only when this is fully accepted by everyone that the recovery of the United Nations, with all its potential, will become permanent. 
There can be few areas where this is better exemplified than disarmament and arms control. The conclusion by the United States and the Soviet Union of the Treaty on the Elimination of intermediate-Range and Shorter-Range Missiles, the first arms-control agreement eliminating an entire class of nuclear weapons, is a truly significant development, as is the acceptance under that agreement of highly intrusive provisions for verification, which, in turn, make further agreements possible. Great progress has been made towards concluding an agreement to cut by SO per cent strategic nuclear arsenals and for all those developments Presidents Reagan and Gorbachev deserve the gratitude of us all.
But nuclear disarmament and arms control are not matters exclusively for those great Powers that currently possess nuclear weapons. For if there is nuclear conflict, it is not just the peoples of the nuclear-weapon States who will suffer. The peoples of the world will be devastated. As the potential victims of nuclear catastrophe, the peoples of all nations have the right to demand real progress and the eventual elimination of nuclear weapons. They have the right to demand that the nuclear-arms race not take new forms, including its spread into outer space.
One of the few things that has given the people of the world some confidence that nuclear catastrophe will not occur is that almost all the nations of the world have undertaken not to acquire nuclear weapons. Australia considers the Treaty on the Non- Proliferation of Nuclear Weapons, which embraces that commitment, to be perhaps the single most important arms-control agreement in existence. We consider its preservation to be of paramount importance to peace and security.
We understand and have shared the frustrations many countries feel at the glacial pace of progress towards nuclear disarmament, but we do not believe that frustration is well served by bringing into question the Non-Proliferation Treaty itself. Does any nation really believe that its security or the safety of the world would be served by a world in which yet more States had nuclear weapons? Further nuclear proliferation would bring about an even more desperately dangerous world than the one we now inhabit. So we appeal once more to those countries that have not yet become parties to the Treaty to do so without delay. And, remembering - as we always must - the terms of the compact that lies behind the Non-Proliferation Treaty, in which the nuclear-weapon States undertook to negotiate nuclear disarmament in good faith and at an early date, we appeal once again to those existing nuclear-weapon States to accelerate the progress they have been making towards the elimination of those weapons.
The urgent conclusion of a comprehensive test-ban treaty to prohibit all nuclear tests by all States in all environments for all time would be a major barrier to the further refinement of nuclear weapons, and it would be an additional obstacle to prospective proliferation. I hope the Assembly will once more resoundingly call upon the Conference on Disarmament to resume work on its nuclear-testing item.
The most immediate threat is posed by chemical weapons. The Secretary-General, after careful investigation, has found repeated use of chemical weapons in the Gulf region. We condemn such use without qualification or equivocation. We are convinced that the only solution to the increasing use and spread of these abhorrent weapons lies in the early conclusion by the Conference on Disarmament in Geneva of a comprehensive chemical-weapons convention. Australia actively supports all practical measures to advance the negotiations for a convention and to prevent the further erosion of international norms against the use of chemical weapons.
In this context the proposal for an international conference on chemical weapons use, made last week in the Assembly by President Reagan, has the support of the Australian Government and, we hope, of all Member States of the United Nations. Ito give effect to that proposed we roust seek to ensure that the international conference is open to participation by all States, is convened as soon as possible this year and is attended at a very high level. The conference must have a clearly defined central purpose: a declaration that chemical weapons roust never be used and a commitment to bring into existence а universal chemical-weapons convention, as currently being negotiated in Geneva, which would rid the world of chemical weapons for all time.
One of the clear messages to come from the third special session of the General Assembly devoted to disarmament in June was that we all have a responsibility for disarmament. We cannot lay the blame for the state o£ the world only at the door of whose who possess nuclear arsenals.
The quest for greater security through higher and higher levels of conventional arms is only too well known too us all. The International Conference on the Relationship between Disarmament and Development provided ample evidence. It is a simple proposition that more arms do not equal greater security. They feed the apathy of instability and the offers of those who choose to supply arms at levels that are well beyond those needed for self-defence. The only way that peace and security will ultimately be guaranteed is by universal acceptance of the principles of common security so well articulated by the Palme Commission in 1982, the thrust of whose conclusions is that no country can guarantee its own security by threatening others and that real security is achieved, not against other countries, but with them.
While the founders of the Organization saw immediate issues of peace and security as the pre-eminent role of the United Nations, they also understood clearly that the roots of many of the world's conflicts lay in poverty, suffering and abuses of human rights. 
Australia insists that human rights know no boundaries. Human rights must always be high on the Organization's agenda. The repulsive and contemptible system of apartheid in South Africa is the most serious instance of institutionalized abuse of human rights facing us today, and we continue to urge the United Nations Security Council to adopt comprehensive mandatory economic sanctions as an effective means of bringing apartheid to a peaceful end.
In the absence of such mandatory United Nations sanctions we have worked within the Commonwealth to develop an effective pattern of economic sanctions aiming particularly the banking and financial system, as well as strategies to meet South African propaganda and to strengthen the economic security of the front-line States in meeting destabilization by South Africa.
Australia also recognizes that all countries must be answerable to the nations of the world on these issues, and we are willing ourselves to answer to the nations of the world for Australian policies and actions. Every year sees an anniversary of one kind or another, but 1988 is, as I have already said, a special one for my country. Two hundred years ago Europeans arrived to establish permanent settlement in Australia. Aboriginal people and Torres Strait Islanders, of course, were there before us. They are, in fact, celebrating at this time not their bicentenary, but their bicentennial bicentenary - some 40,000 years of habitation on Australian soil. All too many of the 200 years of European settlement have been, for our original Australians, years of discrimination, cruelty and oppression, Australians today cannot reverse that history, but not are today's Australians responsible for it. Our duty today is to acknowledge the truth of our history and to redress it.
In the past 20 years significant progress has been made. Aboriginal and Islander Australians have the same legal and civil rights as other Australians. We are taking special measures to accelerate access to services and to provide a basis for further economic, social and legal advancement. We are seeking to complete a compact or agreement with our Aboriginal people and Islanders, acknowledging their rightful place not only in the past of our ancient continent but in its present and future.
Although much has been done to improve the position of Aboriginal Australians, much remains to be done. We have undertaken to the descendants of our original inhabitants - and I repeat that undertaking to the United Nations - that we will leave undone nothing that can be done co right this great wrong of our past. ... Social prejudice and discrimination have, no place in any contemporary society and have none in my country today. Over 20 years ago bipartisan agreement was achieved within Australia to bring to an end the abhorrent but long officially sanctioned racially restrictive immigration policy. I bring here now, on behalf of my Government, the solemn undertaking, recently confirmed by resolution of both Houses of our national Parliament, that never, again shall we allow race to be used as a criterion in the exercise of our sovereign right to decide who shall enter our country. That undertaking is made hot only as a reflection of deeply held principle but also because if Australia were to do otherwise we would deserve the censure of the world. 
Australia shares with developing countries the conviction that the United Nations has a major role to play in the areas of international trade and development. We have a commitment second to none to ensuring the success of the Uruguay Round of multilateral trade negotiations in the framework of the General Agreement on Tariffs and Trade (GATT). That Round is a historic opportunity for the world to demonstrate conclusively its commitment to the multilateral trading system and to forestall the fragmentation into hostile trading blocs that damaged us all in the 1930s. The potential benefits of liberalization are great and the need is urgent. Results in key areas will be very important at the mid-term review of the Uruguay Round to be held at Montreal in December. Early results will enhance the confidence of the participants in the Round and establish a solid base for its ultimate success.
As efficient producers of agricultural commodities, Australia and its fellow members of the Cairns Group of Fair Trading Nations in Agriculture have a common Interest in promoting a more liberal trading system in agriculture. The benefits, however, can be far more widely shared. Recent research indicates that food importers would benefit from liberalization and the removal of distortions in international agricultural trade. The adoption of market-oriented agricultural policies in the industrialized countries lies at the heart of the agricultural trade reform issue.
Nor are our interests confined to agricultural trade reforms. Australia strongly supports efforts to strengthen the GATT framework, secure a broad-based liberalization of trade and extend multilateral discipline into new areas such as services and intellectual-property rights. The Uruguay Round provides an opportunity for us all to tackle these persistent and serious problems, an opportunity that might not come again soon.
The value of the United Nations is demonstrated most particularly when the Organization helps resolve problems which respect no national boundaries. One such problem is the environment, especially changes to the world's climate. Australia and our island neighbours in the Pacific and Indian Oceans have already pointed to the potentially serious consequences of the warming of the Earth's atmosphere. The very existence of a number of our fellow countries in the world is at stake. It is only by a total international commitment that we can protect ourselves, and we look to the General Assembly to give a stronger focus to international measures for dealing with this threat to our environment.
The Antarctic Treaty is a good example of international co-operation embracing environmental and disarmament concerns. It has grown from the original 12 signatories in 1959 to 38 with the accession in May of Canada. The disarmament provisions of the Antarctic Treaty ensure that the Territory is used only for peaceful purposes. The Treaty has promoted scientific research, environmental protection and conservation, has kept the continent free from international tensions, and deserves continuing support.
This session of the General Assembly has commenced on a note of high optimism not least because of the commitment of the United States to meet its financial obligations to the United Nations and to pay its arrears. Australia has always maintained that all Member States must abide by their obligations to the Charter of the United Nations. All should pay their assessed contribution in full and on time, and Australia has always done so.
The decision of the United States to meet its financial obligations should not give rise, however, to complacency about the need for reform. Much has been done to make the United Nations more efficient since the Group of 18 Intergovernmental Experts submitted its report on reform in 1986, but there is still much to be done, especially in implementing an improved budgetary process, ordering priorities and avoiding duplication. A strong, efficient United Nations is the best guarantee that the Organization will be able to meet the new and different challenges it confronts. It is only if the United Nations is strong and efficient that continued support can be guaranteed from the parliaments and the taxpayers of its Member States, This is especially the case at a time when new peace-keeping operations are likely to place much greater burdens on us all,
Australia will not shrink from its share of that burden now that the United Nations is succeeding in its pre-eminent role of peace-maker and peace-keeper. We have contributed personnel and financial resources to the peace-keeping force in the Gulf; we have committed funds for the rehabilitation of Afghanistan; we have committed ourselves in principle to providing 300 personnel to United Nations transitional arrangements in Namibia, It is against that background - and with those credentials, I guess - that we urge the Secretariat to ensure rigorous economy in developing its peace-keeping plans.
The reform process should proceed at many levels. There is an urgent need for rationalization of the economic and social areas of the United Nations. The Secretary-General must have greater flexibility in adjusting the human resources of the Organization to meet emerging priorities such as peace-keeping, human rights, drug-control programmes and the status of women,
I began my remarks today by referring to Mr. Evatt, Lat me conclude the same way. Evatt was a towering figure in Australian life. He was one of our greatest lawyers, a judge of our High Court, Chief Justice of a State Supreme Court. He was Attorney-General; Foreign Minister and a Leader of the Opposition. He was a journalist and a writer - not always the same thing. For decades he was at the centre of political, social and economic change in our nation, often its most controversial figure. He was an ardent nationalist. 
But to this ardent nationalist nothing in his entire life's work was more important than this international Organization here in New York. For all his many achievements and titles and honours his modest grave in our national capital has inscribed on it only his name and the words "President of the United Nations Assembly".
Evatt described in his characteristically straightforward way what he saw as the objective of the United Nations. In 1948 he pleaded for Governments to keep faith with their peoples. They wanted, he said, "not very much just peace and justice and decent standards of living, for themselves perhaps, but mainly for their children."
Those words are simple and modest. They remind us that this place does not belong to the powerful or the wealthy, that it does not exist for diplomats or officials or statesmen. This Organization belongs to the ordinary men and women of our world. It was founded on a promise to those men and women that never again would their leaders bring upon them war, injustice and poverty. That promise has not to date been honoured.
We have today a second chance, a chance to fulfil that 40-year-old promise to our peoples to bring them peace, justice and a decent standard of living.
Let us get it right this time.
